Opinion by
White, J.
§ 49. Bills of exceptions; statement of facts; assignment of errors. In this case there is no assignment of errors, no bills of exceptions, and the paper purporting *25to be a statement of facts is not approved or certified by the judge, and therefore cannot be treated as a statement of facts. [Pas. Dig. arts. 1391 and 1490; Rules of Supreme Ct. No. 22; 32 Tex. 18; 25 Tex. 350; Murchison v. Holley, 40 Tex. 439.] In the absence of an assignment of errors, only such errors can be considered as go to the foundation of the action. [44 Tex. 649.]
May 21, 1877.
§ 50. Assignment of errors, necessity for. The statute upon this subject is mandatory and emphatic, and was evidently intended as well to enable this court to make a proper disposition of the cases brought before it as for the protection of appellees and defendants in error. We do not, therefore, regard the mere submission of a case by the parties on briefs as obviating an observance of this plain requirement of law. [Davenport v. Hervey, 30 Tex. 309.]
Affirmed.